      Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 1 of 13 Page ID #:406



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   HERBERT F.,                         )         NO. CV 20-4280-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )         MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )
     Social Security,                    )
15                                       )
                    Defendant.           )
16   ____________________________________)

17

18                                     PROCEEDINGS

19

20         Plaintiff filed a complaint on May 12, 2020, seeking review of

21   the Commissioner’s denial of benefits.        On June 16, 2020, the parties

22   consented to proceed before a United States Magistrate Judge.

23   Plaintiff filed a motion for summary judgment on October 8, 2020.

24   Defendant filed a motion for summary judgment on November 20, 2020.

25   The Court has taken the motions under submission without oral

26   argument.   See L.R. 7-15; “Order,” filed May 13, 2020.

27   ///

28   ///
      Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 2 of 13 Page ID #:407



 1                                      BACKGROUND

 2

 3          Plaintiff filed an application for Supplemental Security Income

 4   on September 10, 2016, asserting disability since January 1, 2004,

 5   based on alleged mental problems (Administrative Record (“A.R.”) 44,

 6   154).    An Administrative Law Judge (“ALJ”) reviewed the record and

 7   heard testimony from Plaintiff and a vocational expert (A.R. 15-43).

 8   The ALJ found Plaintiff has severe “bipoloar disorder, generalized

 9   anxiety disorder and autism spectrum disorder”          (A.R. 17).    However,

10   the ALJ also found that Plaintiff retains the residual functional

11   capacity to work at all exertional levels, limited to simple, routine

12   tasks not requiring interaction with the public and not requiring more

13   than occasional interaction with co-workers and supervisors (A.R. 18-

14   23).    Relying on the testimony of the vocational expert, the ALJ

15   determined that a person having this capacity could perform jobs

16   existing in significant numbers in the national economy (A.R. 24-25,

17   41-42).    The Appeals Council denied review (A.R. 1-3).

18

19                                 STANDARD OF REVIEW

20

21          Under 42 U.S.C. section 405(g), this Court reviews the

22   Administration’s decision to determine if: (1) the Administration’s

23   findings are supported by substantial evidence; and (2) the

24   Administration used correct legal standards.         See Carmickle v.

25   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

26   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

27   682 F.3d 1157, 1161 (9th Cir. 2012).        Substantial evidence is “such

28   relevant evidence as a reasonable mind might accept as adequate to

                                             2
      Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 3 of 13 Page ID #:408



 1   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401

 2   (1971) (citation and quotations omitted); see also Widmark v.

 3   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

 4

 5         If the evidence can support either outcome, the court may

 6         not substitute its judgment for that of the ALJ.          But the

 7         Commissioner’s decision cannot be affirmed simply by

 8         isolating a specific quantum of supporting evidence.

 9         Rather, a court must consider the record as a whole,

10         weighing both evidence that supports and evidence that

11         detracts from the [administrative] conclusion.

12

13   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

14   quotations omitted).

15

16                                      DISCUSSION

17

18         After consideration of the record as a whole, Defendant’s motion

19   is granted and Plaintiff’s motion is denied.         The Administration’s

20   findings are supported by substantial evidence and are free from

21   material1 legal error.     Plaintiff’s contrary arguments are unavailing.

22   ///

23   ///

24   ///

25

26
           1
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                             3
      Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 4 of 13 Page ID #:409



 1   I.   Substantial Evidence Supports the Conclusion Plaintiff Can Work

 2

 3        Substantial medical evidence supports the Administration’s

 4   conclusion Plaintiff is not disabled from all employment.            Dr. Michael

 5   Cohen, a consultative psychologist, examined Plaintiff and opined that

 6   Plaintiff can work (A.R. 303-07).       Dr. Cohen’s opinion constitutes

 7   substantial evidence to support the Administration’s non-disability

 8   determination.    See Orn v. Astrue, 495 F.3d 625, 631-32 (9th Cir.

 9   2007) (opinion of examining physician based on independent clinical

10   findings can provide substantial evidence to support administrative

11   conclusion of non-disability).

12

13        Substantial non-medical evidence also supports the

14   Administration’s determination.       For example, the record contains

15   evidence of extensive activities by Plaintiff, including caring for

16   his five year old daughter and surfing the internet seven to eight

17   hours each day (A.R. 37-38, 196).       The evidence also reflects that

18   Plaintiff earned a liberal arts associates degree in 2013 (A.R. 35).

19   An ability to succeed in school may betray an ability to work.                See

20   Chavez v. Department of Health and Human Services, 103 F.3d 849, 853

21   (9th Cir. 1996); Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir.

22   1993); Sorensen v. Weinberger, 514 F.2d 1112, 1118 (9th Cir. 1975).

23

24        The vocational expert testified that a person with the residual

25   functional capacity the ALJ found to exist could perform certain jobs

26   existing in significant numbers in the national economy (A.R. 41-42).

27   The ALJ properly relied on this testimony in denying disability

28   benefits.   See Barker v. Secretary of Health and Human Services, 882

                                             4
      Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 5 of 13 Page ID #:410



 1   F.2d 1474, 1478-80 (9th Cir. 1989); Martinez v. Heckler, 807 F.2d 771,

 2   774-75 (9th Cir. 1986).

 3

 4         To the extent any of the evidence is in conflict, it was the

 5   prerogative of the ALJ to resolve such conflicts.          See Lewis v.

 6   Apfel, 236 F.3d 503, 509 (9th Cir. 2001); see also Treichler v.

 7   Commissioner, 775 F.3d 1090, 1098 (9th Cir. 2014) (court “leaves it to

 8   the ALJ” “to resolve conflicts and ambiguities in the record”).               When

 9   evidence “is susceptible to more than one rational interpretation,”

10   the Court must uphold the administrative decision.          See Andrews v.

11   Shalala, 53 F.3d at 1039-40; accord Thomas v. Barnhart, 278 F.3d 947,

12   954 (9th Cir. 2002); Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir.

13   1997).   The Court will uphold the ALJ’s rational interpretation of the

14   evidence in the present case notwithstanding any conflicts in the

15   evidence.

16

17   II.   The ALJ did Not Materially Err in Discounting the Treating

18         Physician’s Opinions.

19

20         A treating physician’s conclusions “must be given substantial

21   weight.”    Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988); see

22   Rodriguez v. Bowen, 876 F.2d 759, 762 (9th Cir. 1989) (“the ALJ must

23   give sufficient weight to the subjective aspects of a doctor’s

24   opinion. . . .    This is especially true when the opinion is that of a

25   treating physician”) (citation omitted); see also Orn v. Astrue, 495

26   F.3d 625, 631-33 (9th Cir. 2007) (discussing deference owed to

27   treating physician opinions).       Where, as here, the treating

28   physician’s opinions are contradicted, “if the ALJ wishes to disregard

                                             5
      Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 6 of 13 Page ID #:411



 1   the opinion[s] of the treating physician he . . . must make findings

 2   setting forth specific, legitimate reasons for doing so that are based

 3   on substantial evidence in the record.”         Winans v. Bowen, 853 F.2d

 4   643, 647 (9th Cir. 1987) (citation, quotations and brackets omitted);

 5   see Rodriguez v. Bowen, 876 F.2d at 762 (“The ALJ may disregard the

 6   treating physician’s opinion, but only by setting forth specific,

 7   legitimate reasons for doing so, and this decision must itself be

 8   based on substantial evidence”) (citation and quotations omitted).

 9   Contrary to Plaintiff’s argument, the ALJ stated sufficient reasons

10   for discounting the opinions of Plaintiff’s treating psychiatrist, Dr.

11   Syam Kunam.

12

13        The ALJ stated that Dr. Kunam’s opinions were inconsistent with

14   Dr. Kunam’s own treatment notes (A.R. 23).         Substantial evidence

15   supports the ALJ’s reasoning (A.R. 327-35).         The ALJ also stated that

16   Dr. Kunam’s opinions were inconsistent with and unsupported by

17   examination findings in the record (A.R. 23).          Substantial also

18   supports this reasoning (A.R. 303-07, 327-32).          An ALJ may properly

19   reject a treating physician’s opinion where, as here, the opinion is

20   not adequately supported by treatment notes or objective clinical

21   findings.   See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.

22   2008) (ALJ may reject a treating physician’s opinion that is

23   inconsistent with other medical evidence, including the physician’s

24   treatment notes); Batson v. Commissioner, 359 F.3d 1190, 1195 (9th

25   Cir. 2004) (ALJ properly may reject a treating physician’s opinion

26   that is “unsupported by the record as a whole . . . or by objective

27   medical findings”); Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir.

28   2003) (treating physician’s opinion properly rejected where

                                             6
      Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 7 of 13 Page ID #:412



 1   physician’s treatment notes “provide no basis for the functional

 2   restrictions he opined should be imposed on [the claimant]”); see also

 3   20 C.F.R. §§ 404.1527(c), 416.927(c) (factors to consider in weighing

 4   treating source opinion include the supportability of the opinion by

 5   medical signs and laboratory findings as well as the opinion's

 6   consistency with the record as a whole).

 7

 8         As the ALJ also observed, Dr. Kunam’s extreme opinions regarding

 9   Plaintiff’s alleged incapacity are rendered suspect by the course of

10   treatment reported by Plaintiff and reflected in the record (A.R. 23).

11   For example, Plaintiff testified that he had been taking the same

12   medication for 10 years (A.R. 37).          The ALJ evidently reasoned that,

13   if Plaintiff were severely impaired as represented by Dr. Kunam,

14   Plaintiff’s treatment would not have been so unvarying (see A.R. 23).

15

16         The ALJ also stated that the issue of a claimant’s disability is

17   “reserved for the Commissioner” (A.R. 23).         Acknowledgment of this

18   reservation does not provide a specific or legitimate reason to reject

19   a treating physician’s opinion that a claimant is disabled.            Even

20   though the issue of disability is “reserved to the Commissioner,” the

21   ALJ still must set forth specific, legitimate reasons for rejecting a

22   treating physician’s opinion that a claimant is disabled.            See

23   Rodriguez v. Bowen, 876 F.2d at 762 n.7 (“We do not draw a distinction

24   between a medical opinion as to a physical condition and a medical

25   opinion on the ultimate issue of disability.”); see also Social

26   ///

27   ///

28   ///

                                             7
      Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 8 of 13 Page ID #:413



 1   Security Ruling 96-5p2 (“adjudicators must always carefully consider

 2   medical source opinions about any issue, including opinions about

 3   issues that are reserved to the Commissioner”).          However, as discussed

 4   above, the ALJ did set forth other specific, legitimate reasons for

 5   rejecting Dr. Kunam’s opinions.       Therefore, the ALJ’s statement

 6   regarding the issue of disability being reserved for the Commissioner

 7   is properly viewed as surplusage or harmless error.

 8

 9   III. The ALJ did Not Materially Err in Discounting Plaintiff’s

10         Subjective Complaints.

11

12         An ALJ’s assessment of a claimant’s credibility is entitled to

13   “great weight.”    Anderson v. Sullivan, 914 F.2d 1121, 1124 (9th Cir.

14   1990); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir. 1985).            Where, as

15   here, an ALJ finds that the claimant’s medically determinable

16   impairments reasonably could be expected to cause some degree of the

17   alleged symptoms of which the claimant subjectively complains, any

18   discounting of the claimant’s complaints must be supported by

19   specific, cogent findings.      See Berry v. Astrue, 622 F.3d 1228, 1234

20   (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995);

21   but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th Cir. 1996)

22   (indicating that ALJ must offer “specific, clear and convincing”

23   reasons to reject a claimant’s testimony where there is no evidence of

24   ///

25   ///

26
           2
27             Social Security rulings are binding on the
     Administration. See Terry v. Sullivan, 903 F.2d 1273, 1275 n.1
28   (9th Cir. 1990).

                                             8
      Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 9 of 13 Page ID #:414



 1   “malingering”).3    An ALJ’s credibility finding “must be sufficiently

 2   specific to allow a reviewing court to conclude the ALJ rejected the

 3   claimant’s testimony on permissible grounds and did not arbitrarily

 4   discredit the claimant’s testimony.”        See Moisa v. Barnhart, 367 F.3d

 5   882, 885 (9th Cir. 2004) (internal citations and quotations omitted);

 6   see also Social Security Ruling (“SSR”) 96-7p (explaining how to

 7   assess a claimant’s credibility), superseded, SSR 16-3p (eff. Mar. 28,

 8   2016).4   As discussed below, the ALJ stated sufficient reasons for

 9   deeming Plaintiff’s subjective complaints less than fully credible.

10

11        The ALJ determined that the objective medical evidence was

12   inconsistent with Plaintiff’s claimed inability to function.            An ALJ

13   permissibly may rely in part on a lack of supporting objective medical

14   evidence in discounting a claimant’s allegations of disabling

15   symptomatology.    See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.

16
          3
17             In the absence of an ALJ’s reliance on evidence of
     “malingering,” most recent Ninth Circuit cases have applied the
18   “clear and convincing” standard. See, e.g., Leon v. Berryhill,
     880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
19   F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
     1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
20
     F.3d 1090, 1102 (9th Cir. 2014); Ghanim v. Colvin, 763 F.3d 1154,
21   1163 n.9 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 995, 1014-
     15 & n.18 (9th Cir. 2014); see also Ballard v. Apfel, 2000 WL
22   1899797, at *2 n.1 (C.D. Cal. Dec. 19, 2000) (collecting earlier
     cases). In the present case, the ALJ’s findings are sufficient
23   under either standard, so the distinction between the two
     standards (if any) is academic.
24
          4
25             The appropriate analysis under the superseding SSR is
     substantially the same as the analysis under the superseded SSR.
26   See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5,
     2016) (stating that SSR 16-3p “implemented a change in diction
27   rather than substance”) (citations omitted); see also Trevizo v.
     Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (suggesting that
28   SSR 16-3p “makes clear what our precedent already required”).

                                             9
     Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 10 of 13 Page ID #:415



 1   2005) (“Although lack of medical evidence cannot form the sole basis

 2   for discounting pain testimony, it is a factor the ALJ can consider in

 3   his [or her] credibility analysis.”); Rollins v. Massanari, 261 F.3d

 4   853, 857 (9th Cir. 2001) (same); see also Carmickle v. Commissioner,

 5   533 F.3d at 1161 (“Contradiction with the medical record is a

 6   sufficient basis for rejecting the claimant’s subjective testimony”);

 7   SSR 16–3p (“[O]bjective medical evidence is a useful indicator to help

 8   make reasonable conclusions about the intensity and persistence of

 9   symptoms, including the effects those symptoms may have on the ability

10   to perform work-related activities . . .”).

11

12        The ALJ deemed some of Plaintiff’s activities to be inconsistent

13   with Plaintiff’s claimed incapacity (A.R. 18-19, 22).          The record

14   reflects activities by Plaintiff inconsistent with his claimed

15   incapacity (taking care of a five year old, earning a college degree,

16   etc.), as well as contradictions between various of Plaintiff’s

17   statements (e.g. his testimony that he never goes out alone versus his

18   admissions that he does) (A.R. 37-40, 196, 198, 304).          Inconsistencies

19   between claimed incapacity and actual activities properly can impugn a

20   claimant’s credibility.     See, e.g., Molina v. Astrue, 674 F.3d at 1112

21   (“the ALJ may consider inconsistencies in the claimant’s testimony or

22   between the testimony and the claimant’s conduct”); Valentine v.

23   Commissioner, 574 F.3d 685, 693 (9th Cir. 2009) (claimant’s admitted

24   activities did not suggest that claimant could work, but did suggest

25   that claimant was exaggerating the severity of claimant’s

26   limitations); Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir.

27   2007) (activities inconsistent with alleged symptoms relevant to

28   credibility determination); Thomas v. Barnhart, 278 F.3d 947, 958-59

                                            10
     Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 11 of 13 Page ID #:416



 1   (9th Cir. 2002) (inconsistency between claimant’s testimony and

 2   claimant’s actions supported rejection of claimant’s credibility);

 3   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (activities

 4   including taking care of children’s needs inconsistent with claimant’s

 5   testimony); Verduzco v. Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999)

 6   (inconsistency between claimant’s testimony and claimant’s actions

 7   cited as a clear and convincing reason for rejecting claimant’s

 8   testimony); Morgan v. Commissioner, 169 F.3d 595, 600 (9th Cir. 1999)

 9   (inconsistency between claimant’s testimony and claimant’s activities

10   including sometimes carrying for the child for a friend).

11

12         The ALJ also doubted the accuracy of Plaintiff’s subjective

13   complaints based on the nature of Plaintiff’s treatment (A.R. 22).            As

14   previously discussed, Plaintiff’s treatment appears to have been

15   conservative and largely unvarying.         Additionally, for months at a

16   time, Plaintiff sought no treatment at all, including no treatment for

17   his autism diagnosis.     A claimant’s failure to pursue more aggressive

18   treatment for allegedly disabling impairments properly may cast doubt

19   on a claimant’s credibility.      See Molina v. Astrue, 674 F.3d 1104,

20   1113 (9th Cir. 2012); Burch v. Barnhart, 400 F.3d at 681; Batson v.

21   Commissioner, 359 F.3d 1190, 1196 (9th Cir. 2004); Fair v. Bowen, 885

22   F.2d 597, 603 (9th Cir. 1989).      In the same vein, the relatively

23   conservative nature of a claimant’s treatment properly may factor into

24   the evaluation of the claimant’s subjective complaints.           See

25   Tommasetti v. Astrue, 533 F.3d at 1039-40; Parra v. Astrue, 481 F.3d

26   742, 751 (9th Cir. 2007), cert. denied, 552 U.S. 1141 (2008);

27   Osenbrock v. Apfel, 240 F.3d 1157, 1166 (9th Cir. 2001).

28   ///

                                            11
     Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 12 of 13 Page ID #:417



 1          The ALJ also commented on Plaintiff’s poor work history (A.R.

 2   22).    Although Plaintiff argues that such consideration lacks probity

 3   (given the early alleged onset date), an ALJ may consider a claimant’s

 4   work record when weighing the claimant’s subjective complaints.

 5   See 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3) (in evaluating the

 6   intensity and persistence of a claimant’s symptoms, the fact finder

 7   “will consider all of the evidence presented, including information

 8   about [the claimant’s] prior work record”); Thomas v. Barnhart, 278

 9   F.3d 947, 959 (9th Cir. 2002) (claimant’s limited work history can

10   affect credibility of claims regarding inability to work).

11

12          It may be that not all of the ALJ’s stated reasons for

13   discounting Plaintiff’s subjective symptomatology are legally valid.

14   However, notwithstanding the invalidity of one or more of an ALJ’s

15   stated reasons, a court may uphold an ALJ’s credibility determination

16   where sufficient valid reasons have been stated.          See Carmickle v.

17   Commissioner, 533 F.3d at 1162-63.       In the present case, the ALJ

18   stated sufficient valid reasons to allow this Court to conclude that

19   the ALJ discounted Plaintiff’s credibility on permissible grounds.

20   See Moisa v. Barnhart, 367 F.3d at 885.        The Court therefore defers to

21   the ALJ’s credibility determination.        See Lasich v. Astrue, 252 Fed.

22   App’x 823, 825 (9th Cir. 2007) (court will defer to Administration’s

23   credibility determination when the proper process is used and proper

24   reasons for the decision are provided); accord Flaten v. Secretary of

25   ///

26   ///

27   ///

28   ///

                                            12
     Case 2:20-cv-04280-E Document 21 Filed 12/14/20 Page 13 of 13 Page ID #:418



 1   Health & Human Services, 44 F.3d 1453, 1464 (9th Cir. 1995).5

 2

 3                                     CONCLUSION

 4

 5        For all of the foregoing reasons,6 Plaintiff’s motion for summary

 6   judgment is denied and Defendant’s motion for summary judgment is

 7   granted.

 8

 9        LET JUDGMENT BE ENTERED ACCORDINGLY.

10

11              DATED: December 14, 2020.

12

13
                                                     /s/
14                                              CHARLES F. EICK
                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21
          5
22             The Court should not and does not determine the
     credibility of Plaintiff’s testimony concerning his subjective
23   symptomatology. Absent legal error, it is for the
     Administration, and not this Court, to do so. See Magallanes v.
24
     Bowen, 881 F.2d 747, 750, 755–56 (9th Cir. 1989).
25        6
               The Court has considered and rejected each of
26   Plaintiff’s arguments. Neither Plaintiff’s arguments nor the
     circumstances of this case show any “substantial likelihood of
27   prejudice” resulting from any error allegedly committed by the
     Administration. See generally McLeod v. Astrue, 640 F.3d at 887-
28   88 (discussing the standards applicable to evaluating prejudice).

                                            13
